WOLF, Judge.
Appellant challenges the final judgment and sentence based on convictions for sexual battery and lewd and lascivious assault. Appellant raises a number of issues, only one of which has merit. Appellant’s conviction and sentence for lewd and lascivious conduct must be reversed where the conduct which resulted in conviction arose out of the same act for which appellant was convicted of sexual battery. Convictions for both charges based on the same act are impermissible. State v. Hightower, 509 So.2d 1078 (Fla. 1987); see also McConn v. State, 648 So.2d 837 (Fla. 2d DCA 1995). As in McConn, the ongoing sexual assault in this case cannot be broken into two sequential crimes.
Affirmed in part and reversed in part.
ERVIN and JOANOS, JJ., concur.